DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In view of the amendments made to the claims, the 112 rejection has been withdrawn.  
Applicant argues that the Morgan reference does not teach of two light sources located at opposite ends of the capsule with two photodetectors that located at opposite ends of the capsule adjacent the light sources.  The Morgan reference does teach of the LEDs 60 being configured to be positioned in any desired position inside the capsule body (see below figure where the light sources 60 are positioned throughout the capsule body) for providing illumination during imaging [0029]. 

    PNG
    media_image1.png
    414
    485
    media_image1.png
    Greyscale


 Morgan et al. teach of the light sources or LEDs 60 to be located on different sides of the capsule body and depending on the orientation in which the capsule is held (in the direction of the arrow in below figure or horizontally on the capsule’s side), under broadest reasonable interpretation, the light sources 60 (below figure) may be considered to be positioned on opposite sides of the capsule body if the capsule is held horizontally [0027, fig. 2]. 
    PNG
    media_image2.png
    405
    734
    media_image2.png
    Greyscale

The Morgan reference does not explicitly teach of the arrangement as currently claimed and In view of the amendments made to the claims with respect to the specific positioning of the photodetectors with respect to the light sources located either end of the capsule, additional reference Kawano et al. has been added to modify the Morgan reference.  Being a 103 rejection, it is the combination of the references that teach of a capsule with a light source such as a continuous wave laser diode at a first end of the capsule and a pulsed laser diode at the second end of the capsule opposite the first end adjacent to the continuous wave laser diode and second photodetector at the second end of the capsule body opposite the first end adjacent to the pulsed laser diode.  In view of  the absence of any other specific arguments with respect to the Jones, McCombs, and Burnes references, the rejections are maintained below and modified with respect to the Kawano reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (20090216079) in view of Kawano et al. (20120116162) and further in view of McCombs (20030165428) with evidentiary support provided by Burnes et al. (20190069815). 
With respect to claims 1 and 12, Morgan et al. teach of ingestible capsule and method for investigating tissue of a patient for detecting cancerous and non-cancerous tissues [0025].  Morgan et al. teach of a capsule body C [0025], an excitation module in the capsule body comprising a light source [0027] configured to generate near-infrared light [0030] that elicits a fluorescence response from the tissue of a patient [0031, 0040].  Morgan et al. teach of a detection module or camera 52 [0029] in the capsule body to detect photons resulting from the fluorescence response [0032, 0038, 0040,] and detect fluorescence lifetime of a fluorescent agent [0065].  Morgan et al. further teach a communication module in the capsule body including electronic components 80 with antenna 82 to transmit data [0027, fig. 2].  Morgan et al. further teach a device configured to receive the data from the capsule or receiver 30 while the capsule is in the patient with this device being located external to the patient [0026].  Morgan et al. further teach of a processor or computer 40 configured to process the data [0026] and confirm tissue differentiation and quantitation with the differences in signal intensity are due to differences in concentration of accumulated probe or differences in activation of the probe and therefore resulting in diagnoses related to malignant lesions compared to premalignant lesions and differentiation between normal tissue and diseased tissue [0069]. 
With respect to claim 10, Morgan et al. teach of the device to be a computer [0026].  
With respect to claims 11 and 15, Morgan et al. teach of identifying tissue as either cancerous or not [0041, 0050, 0051].  
With respect to claims 1 and 12, Morgan et al. teach of the light sources or LEDs 60 to be located on different sides of the capsule body and depending on the orientation in which the capsule is held, under broadest reasonable interpretation, the light sources may be considered to be positioned on opposite sides of the capsule body if the capsule is held horizontally (as represented in the figure below from the Morgan reference by the arrow, held on its side horizontally) [0027, fig. 2].  

    PNG
    media_image2.png
    405
    734
    media_image2.png
    Greyscale

Morgan et al. teach of a detection module or camera 52 [0029] in the capsule body to detect photons resulting from the fluorescence response [0032, 0038, 0040,] and detect fluorescence lifetime of a fluorescent agent [0065].  Morgan et al. however do not explicitly teach of the claim amendments regarding the photodetector being adjacent to one light source on one end of the capsule and the other photodetector being adjacent to the second light source on the opposite end of the capsule.  In a similar field of endeavor Kawano et al. teach of a capsule endoscope 10 (fig. 1) that includes two led sources or illumination units 13A located on one end of the capsule and illumination unit 13B located on opposite end of the capsule (fig. 2) along with imaging element  or CCD or CMOS image sensors/detectors 15A/15B adjacent to 13A/13B, respectively [0054, fig. 2].  Figure 2 from the Kawano reference is provided below which shows the combination of the light sources 13A/13B (red arrows) adjacent to the detectors 15A/15B (purple arrows) on either ends of the capsule.  

    PNG
    media_image3.png
    472
    764
    media_image3.png
    Greyscale

Since Morgan et al. reference teaches of the light source to comprise a pulse or continuous laser diode [0027], it would be obvious to incorporate these elements into the Kawano reference capsule to provide a pulsed source at one end of the capsule and a continuous source at the other end of the capsule or the light sources 13A/13B alongside the detectors 15A/15B on opposite ends of the capsule.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Kawano et al. to modify the previous references to provide a capsule that is able to capture image of the subject in imaging directions different from each other [Kawano, [0052]].  
Morgan et al. teach of the fluorescent lifetime of the of a fluorescent agent but do not explicitly teach of the decay data and comparing the fluorescence lifetime to a threshold value.  In a similar field of endeavor McCombs teaches of a method and system for the detection and monitoring drug therapy that includes the steps of patient ingesting a capsule that contains tracer dye (fluorophore) such as indocyanine green where the dye is transported to blood vessels and the change in modulation of intensity of emitted light is detected by an external sensor [0090, 0093].  McCombs teaches of labeling a drug with a red or near infrared fluorophore and the presence of fluorophore in the tissue can be detected from the modulation of the emission which represents the intensity of the fluorophore in tissue relative to that of a long lived reference or threshold value [0093].  McCombs reference is therefore able to obtain decay of fluorescence intensity lifetime data [0106] representative of decay of intensity of the fluorescence response and compare to a reference fluorophore or threshold [0094, 0101, 0106, 0107].   With respect to claim 7, McCombs teaches of treating the patient with indocyanine green as the fluorescent agent [0123].  It is well known in that the fluorescence lifetime represents a time a fluorophore is in an excited state before emitting a photon and returning to a ground state (as evidenced by Burnes et al. [0024].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching McCombs to modify the previous teachings to provide more sensitive detection methods for monitoring over a range of fluorophore concentrations [McCombs, [0136]].  
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. in view of Kawano et al. in view of McCombs (with evidentiary support provided by Burnes et al. (20190069815)) and further in view of in view of Jones et al. (20180279908).  Morgan et al. teach of the detector inside the capsule body and Kawano et al. teach of the imaging elements or CCD or CMOS image sensors incorporated inside the capsule at either ends of the capsule but do not teach of the silicon photomultiplier.  In a similar field of endeavor Jones et al. teach of an ingestible capsule device [0079] with light sources and photodetector configured to detect emission light with light sources and the photodetector can be implemented as one or more photodiodes or photomultipliers and made of silicon material [0313] comprising a plurality of solid-state single-photon-sensitive device or lasers [0312].  Since the Jones reference teaches of the use of multiple photodetectors [0010], it would be obvious for them to be positioned at various points inside the capsule body to effectively detect light at different wavelengths.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Jones et al. to modify Morgan et al. to obtain intensity data at multiple wavelengths with increased accuracy [Jones, [0049, 0050]].  
Other relevant references: Tang et al. (20050154277)- directed to a capsule which includes multiple photodetectors and one or more multiple light emitting diodes within the capsule body but does not teach the claimed elements of the specific positioning of the light sources and detectors [fig. 5, 0054].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793